Case 1:18-cv-00248-HG-RT Document 11-2 Filed 01/03/19 Page 1 of 4   PageID #: 52




 WEINBERG, ROGER & ROSENFELD
 ASHLEY K. IKEDA 2955-0
 JERRY P.S. CHANG 6671-0
 Central Pacific Plaza
 220 South King Street, Suite 901
 Honolulu, Hawaii 96813
 Telephone No.: (808) 528-8880
 Facsimile No.: (808) 528-8881
 e-mail: aikeda@unioncounsel.net
         JChang@unioncounsel.net

 Attorneys for Plaintiffs TRUSTEES OF THE
 HAWAII LABORERS’ TRUST FUNDS

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

 TRUSTEES OF THE HAWAII     )              CIVIL NO. 18-00248-HG-KSC
 LABORERS’ TRUST FUNDS, et  )
 al.,                       )              GARNISHEE SUMMONS
                            )
                Plaintiffs, )
                            )
      vs.                   )
                            )
 R & D TECHNOLOGIES INC., a )
 Hawaii corporation,        )
                            )
                Defendant,  )
                            )
      and                   )
                            )
 AMERICAN SAVINGS BANK;     )
 HAMASAKI CONSTRUCTION      )
 LLC; KIEWIT BUILDING GROUP )
 INC., NORDIC PCL           )
 CONSTRUCTION, INC., and    )
 PIONEER CONTRACTING        )
Case 1:18-cv-00248-HG-RT Document 11-2 Filed 01/03/19 Page 2 of 4   PageID #: 53



 COMPANY, LTD.,                  )
                                 )
                Garnishees.      )
 _______________________________ )

                         GARNISHSEE SUMMONS

 TO: ANY PERSON IN HAWAII AUTHORIZED TO MAKE SERVICE

 You are commanded to leave a true and attested copy of this

 Summons and Order with the above-named Garnishees at the

 following address:

       TO: AMERICAN SAVINGS BANK
           Legal Department
           1001 Bishop Street
           Honolulu, Hawaii 96813

             HAMASAKI CONSTRUCTION LLC
             c/o its Agent, Brad Lee Hamasaki
             2130 Bannister Place
             Honolulu, Hawaii 96819

             KIEWIT BUILDING GRUP INC.
             c/o its Agent, The Corporation Company, Inc.
             1136 Union Mall, Ste. 301
             Honolulu, Hawaii 96813

             NORDIC PCL CONSTRUCTION, INC.
             c/o its Agent, National Registered Agents of HI, Inc.
             1136 Union Mall, Ste. 301
             Honolulu, Hawaii 96813

             PIONEER CONTRACTING COMPANY, LTD.
             c/o it Agent, Dean Fujiwara
             930 Kilani Avenue
             Wahiawa, Hawaii 96786

             Garnishees
Case 1:18-cv-00248-HG-RT Document 11-2 Filed 01/03/19 Page 3 of 4   PageID #: 54




       You, as Garnishees, are hereby SUMMONED and required to

 appear personally before the Honorable KEVIN S.C. CHANG, U.S.

 District Court Magistrate Judge, in his Courtroom in the Prince

 Kuhio Federal Building, Honolulu, Hawaii, at ________, ___.m. on

 ___________________________, 2019, OR to file a written disclosure in

 the above-entitled Court, and serve a copy of it on the Plaintiffs or

 their attorney within twenty (20) days after service of this summons

 upon you, exclusive of the date of service.

       Your disclosure must be made under Oath. It must state

 whether you have or at the time of service:

             a.    had any of the goods or effects of the Defendants

 above-named in your hands, and if so, their nature, amount and

 value; or

             b.    were or are indebted to the Defendants, and if so,

 the nature and amount of the debt; or

             c.    Defendants were in receipt from you of any salary,

 wages, commissions, stipend, annuity, net income or a portion of

 net income under a trust, and if so, the amount or rate thereof.

       You as Garnishees are HEREBY ORDERED, to hold and

 secure from the time of service of this Summons, and until further
Case 1:18-cv-00248-HG-RT Document 11-2 Filed 01/03/19 Page 4 of 4   PageID #: 55



 order by the Court, an amount of money which shall not exceed

 120% of the amount of judgment, $153,510.47, as to Defendant

 R & D TECHNOLOGIES, INC., a Hawaii corporation, plus pre-

 judgment interest and post-judgment attorney's fees, interest and

 costs, as provided by H.R.S. Chapters 652 and 653, as amended.

 See FEDERAL WAGE GARNISHMENT LAW, attached hereto as

 Exhibit "A", FOR APPLICABLE RESTRICTIONS.

 (Singular includes plural and masculine includes feminine and

 neuter.)

       DATED: Honolulu, Hawaii,                                         .



                                    CLERK OF THE ABOVE-ENTITLED
                                    COURT



                                    DEPUTY CLERK OF THE ABOVE
                                    ENTITLED COURT
